Citation Nr: 1753116	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance.


ATTORNEY FOR THE BOARD

T. Azizi, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted the Veteran's claim for entitlement to special monthly pension by reason of being housebound, and denied the claim for entitlement to special monthly pension for regular aid and attendance. 

In July 2015 the Board remanded the appeal for additional development, which has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is not in need of regular aid and attendance by another individual.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need for regular aid and attendance are not met.  38 U.S.C. §§ 38 U.S.C. §§ 1502(b), 1521(d) (2012); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

Essentially, the Veteran contends that he should be receiving additional monthly pension benefits on the grounds that he is in need of aid and attendance.  He asserts entitlement to this benefit on account of being housebound and because he reportedly requires assistance with some activities of daily living.  

Special monthly pension is payable to individuals who are permanently bedridden or being helpless or so nearly helpless as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 U.S.C. §§ 1502 (b), 1521; 38 C.F.R. § 3.351 (a), (b) (2017). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C. § 1502 (b); 38 C.F.R. §§ 3.351 (c) (2017).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance (this will not include the adjustments of any appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; and the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 (a) (2017). 

A finding that the veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the veteran is unable to perform are considered in connection with the veteran's condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Eligibility for special monthly pension by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  In adjudicating claims for special monthly pension, VA must consider all of the enumerated factors listed in the regulation and, if at least one of the factors is present, special monthly pension should be awarded.  See Prejan v. West, 13 Vet. App. 444, 448 (2000) (citing Turco v. Brown, 9 Vet. App. 222 (1996)). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran is over the age of 65, which makes him 100 percent disabled for VA purposes.  He also has additional disabilities that combine to 60 percent disabling.  These other disabilities include coronary artery disease, degenerative arthritis of the lumbar spine and knees, chronic obstructive pulmonary disease, hypertension, gastritis, and benign prostate hypertrophy.  The Veteran has been granted special monthly pension by reason of being housebound. 

After review of all the lay and medical evidence of record, the Board finds that the evidence does not establish that the Veteran is in need of regular aid and attendance of another person

In this case, the Veteran is not shown to be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less and he is not a patient in a nursing home because of mental or physical incapacity, nor does he contend such.  Instead, he contends that special monthly pension is warranted because he is in need of the regular aid and attendance of another person.

A May of 2010 VA examination for housebound status or permanent need for regular aid and attendance form completed by the Veteran's physician, noted that the Veteran was capable of feeding himself and tending to hygiene needs.  The Veteran required assistance preparing meals.  The Veteran was not legally blind, nor did he require nursing home care.  He was capable of managing his own financial affairs.  

On VA aid and attendance examination in April 2011, the Veteran complained of difficulty to walk due to pain in his lower back and knee.  He was unable to walk long distances.  The Veteran used a cane for ambulation and could walk unassisted a few hundred yards.  The Veteran's spouse cooked and performed house chores.  The Veteran was unable to help due to physical limitations.  He was capable of performing all activities associated with self-care, denied significant memory problems, and indicated that he understood financial matters, but relied on his spouse to pay the bills.  He was capable of driving to medical appointments and for running errands, including grocery shopping.  The Veteran was not permanently bedridden or hospitalized and was able to travel beyond his domicile.  

The examiner found that the Veteran was capable of feeding, grooming, and dressing himself, although he admitted to some difficulty performing these activities and requiring his spouse's assistance at times.  There was some urinary incontinence, but he did not require a pad.  He did not require orthopedic or prosthetic appliance.  The Veteran suffered from mild memory loss and dizziness that occasionally affected his balance and ability to ambulate.  His impaired hearing also affected the Veteran's ability to protect himself from the daily environment.  The Veteran was able to leave the home unrestricted.  The examiner concluded, based on history and examination findings, that the Veteran did not fulfill the criteria for aid and attendance, although he did require assistance doing household chores. 

A September 2014 VA examination for housebound status or permanent need for regular aid and attendance form completed by the Veteran's physician, noted that the Veteran was not capable of feeding himself or preparing his meals.  He was capable of tending to hygiene needs.  He was not legally blind, nor did he require nursing home care.  He was capable of managing his own financial affairs.  The clinician noted that the Veteran required assistance with needs inside and outside the home because he was unable to travel alone.  The Veteran was capable of unassisted locomotion for one block's distance. 

On VA aid and attendance examination in February 2015 the examiner noted that the Veteran resided at home with his spouse and he still drove.  He was able to travel beyond his domicile.  On a typical day he would awaken around 7am, and would do his toileting.  He would dress himself and have coffee that either he or his spouse prepared.  The Veteran would watch television or walk around the home between meals prepared by his spouse.  He went to bed after the news, at approximately 10 pm.  

The examiner noted that the Veteran used a cane for ambulation.  The Veteran suffered from mild memory loss and occasional dizziness that affected his balance and ability to ambulate.  His impaired hearing also affected the Veteran's ability to protect himself from the daily environment.  He used hearing aids.  The Veteran was found to be capable of performing all functions of self-care unassisted.  He was able to leave the home unrestricted.  The Veteran was capable of handling his financial affairs.  No cognitive impairments were noted.  

A VA treatment note in June 2015 showed that the Veteran was able to feed, bathe and clothe himself without assistance.  He was capable of preparing his own meals and do his own laundry, although he needed assistance with heavy domestic work.  He also required no assistance with toileting and was able to move in and out of bed without the assistance of another person.  He operated the telephone on his own initiative and shopped independently.  The Veteran could travel independently on public transportation or drove his own car.  He was responsible for his medication intake and could manage his finances independently.  

Considering the factors delineated under 38 C.F.R. § 3.352 in determining the need for regular aid and attendance, the Board finds, based on the objective medical evidence, that although the Veteran reported some difficulty performing the activities of daily living and at times required his spouse's assistance, he is generally capable of dressing and undressing himself, and keeping himself ordinarily clean and presentable.  There is no need for the frequent adjustment of any special prosthetic or orthopedic appliances, the Veteran is able to feed himself, there is no loss of coordination of upper extremities as function in the upper extremities was essentially found to be normal, and the Veteran is able to tend to the wants of nature as he is able to toilet and bathe himself independently.  The Veteran is not shown to have physical or mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his or her daily environment.  Finally, the Veteran is not bedridden to warrant aid and attendance.  See 38 C.F.R. § 3.352 (a) (2017).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran is not helpless or so nearly helpless as to be in need of the regular aid and attendance of another person.

Accordingly the Board finds that the weight of the evidence is against the claim for special monthly pension based on the need for the regular aid and attendance of another person.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2017).



ORDER

Special monthly pension based on the need of the need for the regular aid and attendance of another person is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


